Name: Commission Regulation (EEC) No 2466/86 of 31 July 1986 derogating in respect of the Netherlands Antilles and Aruba from Articles 6 and 7 of Regulation (EEC) No 3749/83 on the definition of the concept of originating products for the purposes of the application of tariff preferences granted by the European Economic Community in respect of certain products from developing countries
 Type: Regulation
 Subject Matter: international trade;  trade policy;  America;  marketing
 Date Published: nan

 No L 211 / 14 Official Journal of the European Communities 1 . 8 . 86 COMMISSION REGULATION (EEC) No 2466/86 of 31 July 1986 derogating in respect of the Netherlands Antilles and Aruba from Articles 6 and 7 of Regulation (EEC) No 3749/83 on the definition of the concept of originating products for the purposes of the application of tariff preferences granted by the European Economic Community in respect of certain products from developing countries developing countries and territories enjoying generalized tariff preferences, as listed in Annex III to Regulation (EEC) No 3599/85, hereinafter referred to as 'countries enjoying generalized tariff preferences' ; whereas under this cooperation products originating in the said countries are imported into the Netherlands Antilles and Aruba and subjected to working insufficient to confer originating status before being forwarded to the European Economic Community ; whereas this cooperation would be affected by the application of the provisions on the transport of originating products laid down in Article 6 of Regulation (EEC) No 3749/83 ; whereas the said provisions should therefore be amended so that the originating products in question will be eligible for the tariff preferences on presentation of a Form A certificate of origin issued in the Netherlands Antilles or in Aruba ; Whereas the provisions of this Regulation are in accor ­ dance with the opinion of the Committee on Origin, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3599/85 of 17 December 1985 applying generalized tariff prefe ­ rences for 1986 in respect of certain industrial products originating in developing countries ('), and in particular Article 1 thereof, Having regard to Council Regulation (EEC) No 3600/85 of 17 December 1985 applying generalized tariff prefe ­ rences for 1986 to textile products originating in develo ­ ping countries (2), and in particular Article 1 thereof, Having regard to Council Regulation (EEC) No 3601 /85 of 17 December 1985 applying generalized tariff prefe ­ rences for 1986 in respect of certain agricultural products originating in developing countries (3), and in particular Article 1 thereof, Whereas Decision 85/553/ECSC of the representatives of the Governments of the Member States of the European Coal and Steel Community, meeting within the Council , of 17 December 1985 applying for 1986 the generalized tariff preferences for certain steel products originating in developing countries (4), stipulates that the definition of the origin of products shall be determined in accordance with the procedure laid down in Article 14 of Council Regulation (EEC) No 802/68 ( ¢*), as last amended by Regu ­ lation (EEC) No 1318/71 (6) ; whereas the rules to be applied in this connection must be the same as those provided for in respect of the other products ; Whereas, for the purpose of implementing the provisions concerning the tariff preferences granted by the European Economic Community, in respect of certain products originating in developing countries, Commission Regula ­ tion (EEC) No 3749/83 Q, as last amended by Regulation (EEC) No 1968/86 (8), established rules of origin gover ­ ning the conditions under which such products may acquire the status of originating products, and also the procedures concerning proof of origin and verification of originating status ; Whereas trade cooperation has become established between the Netherlands Antilles and Aruba and certain HAS ADOPTED THIS REGULATION : Article 1 By way of derogation from Article 6 of Regulation (EEC) No 3749/83 , products originating in countries enjoying generalized tariff preferences shall be deemed to have been transported direct from any of those countries to the Community when they pass through the Netherlands Antilles or Aruba, whether or not they have entered into commerce there, provided that : (a) the products have remained under the surveillance of the customs authorities of the Netherlands Antilles or Aruba ; (b) they have not undergone any operations other than those listed in Annex I ; (c) no product has been added in the course of those operations, except products needed for the packing of goods and the identification of packages . (') OJ No L 352, 30 . 12. 1985, p. 1 . (2) OJ No L 352, 30 . 12 . 1985, p. 107 . (3) OJ No L 352, 30 . 12. 1985, p. 192. (4) OJ No L 352, 30 . 12. 1985, p. 235. Article 2 Certificates of origin Form A issued in the countries referred to in Article 1 must specify in box 12 that the destination of the products is the European Economic Community. 0 OJ No L 148 , 28 . 6 . 1968 , p. 1 . (6) OJ No L 139, 25. 6 . 1971 , p. 6 . 0 OJ No L 372, 31 . 12 . 1983, p. 1 . ( 8) OJ No L 170, 27 . 6 . 1986, p. 23 . 1 . 8 . 86 Official Journal of the European Communities No L 211 / 15 Aruba customs authorities shall send to them a certified copy of the certificates referred to in Article 2. Article 3 1 . By way of derogation from Article 7 of Regulation (EEC) No 3749/83 , the products referred to in Article 1 shall be covered on entry into the Community by the provisions relating to the tariff preferences on presenta ­ tion of a certificate of origin Form A issued by the customs authorities of the Netherlands Antilles or Aruba, replacing the previously issued certificate or certificates referred to in Article 2 . 2. Replacement certificates as referred to in paragraph 1 shall be made out in accordance with the Explanatory Notes in Annex II . 3 . At the request of the authorities of the Member State in which the goods are declared for the purposes of release for free circulation , the Netherlands Antilles and Article 4 Application of this Regulation shall be subject to the necessary administrative cooperation being provided by the relevant Netherlands Antilles and Aruba authorities, as required by the Community for the purposes of checking the authenticity and correctness of certificates . Article 5 This Regulation shall enter into force on 1 October 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 July 1986. For the Commission COCKFIELD Vice-President No L 211 / 16 Official Journal of the European Communities 1 . 8 . 86 ANNEX List of operations referred to in Article 1 1 . Simple operations consisting of removal of dust, sifting or screening, sorting, classifying, matching (inclu ­ ding the making-up of sets of articles), washing, painting, cutting up. 2 . Changes of packing and breaking up and assembly of consignments . 3 . Simple placing in bottles, flasks, bags, cases, boxes, fixing on cards or boards , etc ., and all other simple packing operations . 4 . The affixing of marks, labels or other like distinguishing signs on products or their packagings . 5 . The combination of two or more of the operations listed under 1 to 4. ANNEX II Explanatory Note referred to in Article 3 1 . The replacement certificate shall be issued on the basis of a written request by the re-exporter. 2 . One of the following endorsements shall be made in box 4 : ' replacement certificate ' or 'certificat de remplacement', as well as the date of the original certificate of origin and its serial number. 3 . The name of the re-exporter shall be given in box 1 . 4. The name of the final consignee may be given in box 2. 5 . All entries appearing on the original certificate relating to the products re-exported should be made in boxes 3 to 9 . 6 . References to the re-exporter's invoice should be given in box 10 . 7 . The Netherlands Antilles or Aruba customs authorities shall enter their certification in box 11 . 8 . The entries in box 12 concerning the country of origin and the country of destination shall be taken from the original certificate . This box shall be signed by the re-exporter. A re-exporter who signs this box in good faith is not responsible for the correctness of the entries made on the original certificate . 9 . The Netherlands Antilles or Aruba customs authorities should note on the original certificate the weights , numbers and nature of the goods forwarded and indicate thereon the serial numbers of the corresponding replacement certificate or certificates . The original certificate shall be kept for at least two years by the Netherlands Antilles or Aruba customs authorities .